                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                          Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

       Defendants.


                           DECLARATION OF JAYME SOPHA



STATE OF WISCONSIN           )
                             ) ss.
MARQUETTE COUNTY             )


       I, JAYME SOPHA, being first duly sworn upon oath, deposes and states as follows:

       1.      I am the Director and Health Officer of the Marquette County Health Department,

and have been in that position since August 2015. This Declaration is based upon my personal

knowledge and review of records and documents in the possession or control of the Health

Department.

       2.      Prior to my appointment as Director for the County Health Department, I was

employed as an Environmental Health Specialist and later the Supervisor for the Tri-County

Environmental Health Consortium.      In these capacities, I provided Environmental Health

services, communicable disease investigation, and Food, Safety, and Recreational Licensing

programs for Waushara, Green Lake, and Marquette Counties.



                                              1

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 8 Document 22
       3.      I obtained my Bachelor’s of Science in Environmental and Public Health from the

University of Wisconsin-Eau Claire. I maintain my Registered Environmental Health Specialist

certification through the state of Wisconsin. I also serve as chair of the Northeast Region’s

Wisconsin Association of Local Health Departments and Boards.

       4.      Marquette County has a population of approximately 15,200.         The County’s

Health Department has a staff of approximately eight employees, all of whom have had to devote

most of their daily tasks to responding to COVID-19, including policy making, documentation

for incident command, tracking financial data, disclosing public information, responding to

issues from public business, contact tracing, and responding to issues and concerns of businesses

and individual citizens.

       5.      Contact tracing duties for the Health Department staff include following up with

citizens who have tested positive, are presumed positive, or have seen their doctors and have

been reported as having symptoms consistent with COVID-19. In all cases, the doctors order

these citizens to stay at home to isolate themselves until they are well. Health Department staff

follow up with all of these citizens to screen them for symptoms, interview them for their recent

contacts and whereabouts, and continue to monitor the health of these citizens by telephone calls

for the duration of their quarantine or infectious periods.

       6.      Local public health departments like the County’s Health Department have close

working relationships with the Wisconsin Bureau of Communicable Disease and the Wisconsin

State Lab of Hygiene.      These state agencies have issued guidelines to local public health

departments to respond to the COVID-19 crisis.

       7.      The most widely used laboratory test for the virus is the PCR, which stands for

Polymerase Chain Reaction. State officials from the Bureau of Communicable Disease and



                                                  2

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 8 Document 22
Wisconsin State Lab of Hygiene have stated to local health departments the PCR yields a high

degree accuracy rate.

       8.      Recent data from the state shows that of 49,660 COVID-19 tests, 4,346 returned

positive, meaning 8.7% of tests administered to (likely symptomatic) cases returned as positive.

       9.      Failures of the PCR are generally attributable to three circumstances: using an

improper testing method, improper storage or shipping methods, or testing outside of the

infectious period.

       10.     An improper testing method under the PCR test means the biological sample

taken from the tested subject was insufficient to test. An insufficient sample could be due to an

unsuccessful Nasopharyngeal Swab that is necessary for the test. This swab can physically

uncomfortable for the tested individual, and is thus at times difficult for the individual to

complete at times. Regardless of the reason why a sample is insufficient, an insufficient sample

yields no results to the test, meaning neither a positive or negative result is obtained. Re-testing

a sufficient sample is the only way the test will yield a positive or negative result.

       11.     The state notifies local health departments if a COVID-19 testing sample is

inadequate, or, when the sample was sufficient, the positive or negative result of the test.

       12.     Improper storage or shipping methods means that the collected sample was not

stored in the correct transfer media, was not kept adequately cool, or was not received by the lab

within the required timeframe. In cases of improper storage or shipping, the lab indicates that

the sample was not tested due to these factors.

       13.     The testing period for COVID-19 is during the infectious period. Based upon

data to date, a person becomes infectious about 48 hours before they develop symptoms and

remain infectious until they have been symptom free for the past 72 hours, without the aid of



                                                  3

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 8 Document 22
medication. If a person has COVID-19 and is experiencing symptoms, they are shedding the

virus regardless of the medical treatment received. This means the person will test positive for

the virus with a significant degree of certainty within the infectious period, including when they

are symptomatic.

       14.     If the person is tested outside this infectious period, they are asymptomatic.

       15.     If the person is tested outside this infectious period, confirmation of the disease is

unlikely.

       16.     Diagnosing the virus without testing is not recommended by the state agencies

because the symptoms of COVID-19 have continually changed over the last month and a half.

For example, the original symptoms were identified as fever, cough, and shortness of breath.

These symptoms were also characteristic of the common cold, pneumonia, and influenza, to

name a few other illnesses. Symptoms have expanded to include gastrointestinal symptoms like

nausea, vomiting, and diarrhea, as well as loss of taste, smell, and other symptoms. These

symptoms are also found in cases of food poisoning, allergies, or the common cold.

Accordingly, anyone experiencing the above symptoms could be incorrectly diagnosed as having

COVID-19 without proper testing. The state guidelines do not require investigation by local

health departments without a confirmed positive test.

       17.     I have reviewed Exhibits 1 and 2 to the complaint in this matter, which are

discharge instructions for Amyiah Cohoon from Divine Savior Healthcare on March 22, 2020,

and a work release form for Amyiah’s mother, Angela.             The diagnosis on the discharge

instructions was for “acute upper respiratory infection, unspecified.” There is no diagnosis for

COVID-19 on this medical note because there was no PCR completed of Amyiah by the time of




                                                 4

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 8 Document 22
her discharge. Similarly, while the work release note mentions “symptoms consistent with

COVID-19,” there is no diagnosis for the virus noted, untested or otherwise..

       18.     When a citizen tests positive for COVID-19, the County Health Department is

notified of that result through the state’s reporting system, the Wisconsin Electronic Disease

Surveillance System.

       19.     Every other year the Westfield School District takes a district-wide band trip to

Disney World in Florida. In March 2020, I understand the District took approximately 100

students, teachers, and chaperones on this trip.

       20.     Before the School District took the band trip, Public Health Nurse Allison Davey

and I met with School District Superintendent Robert Meicher and School District Nurse Wollert

to discuss the public health issues in taking the trip, including states that were facing community

spread issues at the time, quarantine requirements, or no-travel recommendations. I shared with

the School District data on the virus spread at the time. We told the School District that the

County would support the School District’s decision and was available for any assistance. The

School District took the bus trip to Florida, during which states increased their responses to the

spreading virus, including issuing stay-at-home orders and no-travel recommendations.

       21.     Leading up to the School District’s trip, the County Health Department received

telephone calls from concerned citizens in the community who were supposed to go on the trip

and other community members who were concerned about their fellow citizens taking the trip

under the then current health circumstances.

       22.     I understand the School District returned from its band trip on March 15th. After,

through communications between School District personnel and Health Department personnel,

including Public Nurse Allison Davey from our Department, I learned the School District



                                                   5

          Case 2:20-cv-00620-JPS Filed 04/24/20 Page 5 of 8 Document 22
received numerous telephone calls from concerned parents regarding social media postings by

Amyiah Cohoon in which she had apparently claimed to have COVID-19.                   Our Health

Department also received calls from concerned citizens about Amyiah Cohoon’s claim she had

COVID-19, including questions about whether Amyiah’s claim was true, if there was a threat of

exposure for parents, teachers, or children who attended the trip, and expressions of fear for a

positive case.

       23.       Because of the increasing telephone calls to the School District and County

Health Department from concerned citizens and people who went on the band trip regarding

Amyiah Cohoon’s social media postings about having COVID-19, I contacted Sheriff Joseph

Konrath to give him a heads-up that there appeared to be increasing concern or unrest in the

community regarding a potential positive COVID-19 case, even though we in the Health

Department knew there were no confirmed positive cases in the County since we were notified

of tests results by the state through the Wisconsin Electronic Disease Surveillance System.

       24.       Before March 27, 2020, the Sheriff and I discussed possible options for

responding to the escalating situation.      We discussed a neighboring community’s (Lodi,

Wisconsin) response to a false claim by a citizen of having tested positive for COVID-19 that

had been recently covered in the media. That community’s law enforcement recommended the

citizen for charges of disorderly conduct. I understand the citizen in that matter posted on social

media she was diagnosed with COVID-19, which led other local citizens to contact local

government officials about the threat and a local business to not allow its employees to report to

work, all allegedly because of the false claim. Attached hereto as Exhibit 4 is a true and correct

copy of the press release from the Lodi Police Department regarding this incident.




                                                6

          Case 2:20-cv-00620-JPS Filed 04/24/20 Page 6 of 8 Document 22
       25.    I had discussed with Health Department staff, including Public Health Nurse

Allison Davey, the option of contacting the Sheriff’s Department to request assistance in dealing

with the increasing unrest and fear in the community regarding Amyiah Cohoon’s claim of a

positive COVID-19 case. After careful consideration and discussions with staff and the Sheriff, I

determined that contacting the Sheriff’s Department may be an option in our efforts to present

accurate information on the virus to the community and may allow my Department to continue to

respond to the community’s needs as effectively as possible.

       26.    As Director and Health Officer of the Health Department, my biggest concern

during this COVID-19 crisis has been maximizing our Department’s ability to prevent the spread

of the virus and to effectively respond to the community’s needs. False reporting of COVID-19,

like Amyiah Cohoon’s social media posting, caused an unnecessary disturbance and additional

mental distress and panic in our community.

       27.    A positive test result of COVID-19 for Amyiah would have required contacting

each of the people who were on the band trip to screen for their symptoms. Each person would

have been expected to quarantine themselves at home for 14 days, including being off from work

in critical positions within the community, such as healthcare. The County Health Department

would have had to check-in with each person by phone twice a day to screen for symptoms.

Those who reported symptoms would have been referred for testing. If symptoms or positive

tests occurred, each of those who tested positive would have been interviewed for contact tracing

– they would have been asked who they had had recent contact with, and for contact information

for those people so the County could follow up with them as well.

       28.    While we waited for Amyiah’s test result and to be able to properly respond to a

potential positive test of Amyiah, I discussed with my staff and other County officials resource



                                                7

         Case 2:20-cv-00620-JPS Filed 04/24/20 Page 7 of 8 Document 22
requirements for such a response, including pulling other County employees, including from the

Human Services and Zoning Departments, into the Health Department’s efforts.              We also

discussed summoning on-call EMTs to assist with contact-tracing. New staff for responding to

this purported positive test would have had to be trained on confidentiality and screening policies

and procedures.

       29.     I have reviewed Exhibit 3 to the complaint in this matter, which I understand to be

an Instragram posting by Amyiah Cohoon on March 22, 2020, in which she stated she had

COVID-19. I also reviewed Exhibit 5 in this matter, which I understand is a March 26, 2020,

Instagram posting by Amyiah, which stated she had beaten “the corona virus,” which is more

formally known as COVID-19. While she was reporting symptoms during these posts, the

Health Department learned during the morning of March 26 th that Amyiah’s PCR test returned as

negative.

       30.     Increased civil unrest in the community about a false positive test added to the

significant strain on resources within the Marquette County Health Department in its efforts of

responding to the virus. Staff resources were diverted to responding to community concerns

about Amyiah’s social media postings and claim of having COVID-19. These diverted resources

hinder the Department’s ability to attempt to respond to the changing circumstances of the virus.



        Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.

                                             Executed this 24th day of April, 2020.


                                             s/ Jayme Sopha
                                             Jayme Sopha



                                                8

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 8 of 8 Document 22
